DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “provisioning events 620” (See Specification; page 22, para 0082).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “messaging platform 620” (See figure 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 21, para 0077; the reference numeral for “communication module 426” should apparently be -- communication module 414 --.  
Page 21, para 0079; the phrase “each of the each of the communication module 141” should apparently be -- each of the communication module 414 --.
Page 23, para 0083; the phrase “SWIPE US” should apparently be -- SWIP UI --.
Page 26, para 0101; the phrase “S512” should apparently be -- S712 --.
Page 26, para 0102; the phrase “S514” should apparently be -- S714 --.
Page 26, para 0103; the phrase “S516” should apparently be -- S716 --. 
Appropriate correction is required.

Claim Objections
Claims 3, 10, 16, and 17 are objected to because of the following informalities:  
Regarding claims 3, 10 and 17, the limitation “the same actions” lack proper antecedent basis.
Regarding claim 16, the preamble of the claim does not commensurate with the base claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 – 11 and 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rangasamy et al., (US 2016/0124742 A1) (hereinafter “Rangasamy”).

Rangasamy discloses;
Regarding claim 1, a method for implementing a single window integrated platform by utilizing one or more processors and one or more memories, the method comprising: 
receiving a request from a user via a user computing device to develop a micro service [i.e., orchestration engine 704 receives client requests for cloud exchange platform services, i.e., via API gateway 816 (page 15, para 0148), (see figure 15)]; 
authenticating the user based on verifying login information of the user [i.e., API gateway 403 performs API key and API secret validation (454B), interacts with identity management and federation 450 (454C, 454D), and provides an OAuth 20. Token back to the API developer 402 (454E) (page 9, para 0094), (see figure 5)]; 
receiving information data related to the requested micro service [i.e., one or more parameters to API gateway 403 (page 9, para 0094)]; 
generating products application programming interface (API) to display selectable products based on the information data of the requested micro service [i.e., orchestrator 706 call multiple APIs (page 15, para 0151), (see figures 5 and 15)]; 
receiving input on selected products [i.e., orchestrated, by invoking the API of the microservices (page 1, para 0007) i.e., invoke an API endpoint (e.g., one of API endpoints 406) (page 9, para 0094), (see figure 5)]; 
triggering a dynamic workflow based on the selected products [i.e., based on the client request, orchestrator 706 selects a workflow from a workflow library…(page 15, para 0148) i.e., orchestrated, by invoking the API of the microservices, according to a workflow performed by the orchestrator (page 1, para 0007) i.e., workflow and rule engine 306 of orchestration engine 407 orchestrate the API workflow based on one or more of policies 308A, profiles 308B, configurations 308C and microservices 308D (page 9, para 0095), (see figures 2 and 5)]; 
interacting with onboarding APIs to develop the micro service in response to the triggering of the dynamic workflow [i.e., orchestrator 706 will automatically load the selected workflow, and the microservices execute according the workflow (page 15, para 0148), (see figure 15) i.e., facilitate rapid onboarding for new teams/developers (page 1, para 0008)]; and 
transmitting a notification to the user computing device when an end state of the dynamic workflow is detected [i.e., the microservices then return respective responses to orchestrator 706 (page 15, para 0149), (see figure 15)].
Regarding claim 2, the method according to claim 1, further comprising: tracking all dependencies associated with the requested micro service centrally on the single window integrated platform [i.e., installs dependencies on the underlying microservice execution framework (2103) (see figure 22), (page 21, para 0198)].
Regarding claim 3, the method according to claim 1, wherein the single window integrated platform is configured to receive user input to replicate the same actions in a single click for multiple environments [i.e., orchestration engine 704 receives client requests for cloud exchange platform services, i.e., via API gateway 816 (page 15, para 0148), (see figure 15)].
Regarding claim 4, the method according to claim 1, further comprising: retrieving application meta data associated with the requested micro service by utilizing an infrastructure and application reference data API [i.e., one or more parameters to API gateway 403 (page 9, para 0094)].
Regarding claim 8, a system for implementing a single window integrated platform [i.e., computing device 2800 (see figure 28)], the system comprising: 
a processor [i.e., processor 2802 (see figure 28)] and 
one or more memories [i.e., storage device 2808 (see figure 28)] operatively connected with the processor via a communication network, wherein the processor is configured to: 
receive a request from a user via a user computing device to develop a micro service [i.e., orchestration engine 704 receives client requests for cloud exchange platform services, i.e., via API gateway 816 (page 15, para 0148), (see figure 15)]; 
authenticate the user based on verifying login information of the user [i.e., API gateway 403 performs API key and API secret validation (454B), interacts with identity management and federation 450 (454C, 454D), and provides an OAuth 20. Token back to the API developer 402 (454E) (page 9, para 0094), (see figure 5)]; 
receive information data related to the requested micro service [i.e., one or more parameters to API gateway 403 (page 9, para 0094)]; 
generate products application programming interface (API) to display selectable products based on the information data of the requested micro service [i.e., orchestrator 706 call multiple APIs (page 15, para 0151), (see figures 5 and 15)]; 
receive input on selected products [i.e., orchestrated, by invoking the API of the microservices (page 1, para 0007) i.e., invoke an API endpoint (e.g., one of API endpoints 406) (page 9, para 0094), (see figure 5)]; 
trigger a dynamic workflow based on the selected products [i.e., based on the client request, orchestrator 706 selects a workflow from a workflow library…(page 15, para 0148) i.e., orchestrated, by invoking the API of the microservices, according to a workflow performed by the orchestrator (page 1, para 0007) i.e., workflow and rule engine 306 of orchestration engine 407 orchestrate the API workflow based on one or more of policies 308A, profiles 308B, configurations 308C and microservices 308D (page 9, para 0095), (see figures 2 and 5)]; 
interact with onboarding APIs to develop the micro service in response to the triggering of the dynamic workflow [i.e., orchestrator 706 will automatically load the selected workflow, and the microservices execute according the workflow (page 15, para 0148), (see figure 15) i.e., facilitate rapid onboarding for new teams/developers (page 1, para 0008)]; and 
transmit a notification to the user computing device when an end state of the dynamic workflow is detected [i.e., the microservices then return respective responses to orchestrator 706 (page 15, para 0149), (see figure 15)].
Regarding claim 9, the system according to claim 8, wherein the processor is further configured to: track all dependencies associated with the requested micro service centrally on the single window integrated platform [i.e., installs dependencies on the underlying microservice execution framework (2103) (see figure 22), (page 21, para 0198)].
Regarding claim 10, the system according to claim 8, wherein the single window integrated platform is configured to receive user input to replicate the same actions in a single click for multiple environments [i.e., orchestration engine 704 receives client requests for cloud exchange platform services, i.e., via API gateway 816 (page 15, para 0148), (see figure 15)].
Regarding claim 11, the system according to claim 8, wherein the processor is further configured to: retrieve application meta data associated with the requested micro service by utilizing an infrastructure and application reference data API [i.e., one or more parameters to API gateway 403 (page 9, para 0094)].
Regarding claim 15, a non-transitory computer readable medium configured to store instructions for implementing a single window integrated platform [i.e., (see figure 28)], the instructions, when executed, causes a processor to perform the following: 
receive a request from a user via a user computing device to develop a micro service [i.e., orchestration engine 704 receives client requests for cloud exchange platform services, i.e., via API gateway 816 (page 15, para 0148), (see figure 15)]; 
authenticate the user based on verifying login information of the user [i.e., API gateway 403 performs API key and API secret validation (454B), interacts with identity management and federation 450 (454C, 454D), and provides an OAuth 20. Token back to the API developer 402 (454E) (page 9, para 0094), (see figure 5)]; 
receive information data related to the requested micro service [i.e., one or more parameters to API gateway 403 (page 9, para 0094)]; 
generate products application programming interface (API) to display selectable products based on the information data of the requested micro service [i.e., orchestrator 706 call multiple APIs (page 15, para 0151), (see figures 5 and 15)]; 
receive input on selected products [i.e., orchestrated, by invoking the API of the microservices (page 1, para 0007) i.e., invoke an API endpoint (e.g., one of API endpoints 406) (page 9, para 0094), (see figure 5)]; 
trigger a dynamic workflow based on the selected products [i.e., based on the client request, orchestrator 706 selects a workflow from a workflow library…(page 15, para 0148) i.e., orchestrated, by invoking the API of the microservices, according to a workflow performed by the orchestrator (page 1, para 0007) i.e., workflow and rule engine 306 of orchestration engine 407 orchestrate the API workflow based on one or more of policies 308A, profiles 308B, configurations 308C and microservices 308D (page 9, para 0095), (see figures 2 and 5)]; 
interact with onboarding APIs to develop the micro service in response to the triggering of the dynamic workflow [i.e., orchestrator 706 will automatically load the selected workflow, and the microservices execute according the workflow (page 15, para 0148), (see figure 15) i.e., facilitate rapid onboarding for new teams/developers (page 1, para 0008)]; and 
transmit a notification to the user computing device when an end state of the dynamic workflow is detected [i.e., the microservices then return respective responses to orchestrator 706 (page 15, para 0149), (see figure 15)].
Regarding claim 16, the system according to claim 15, wherein the instructions, when executed, causes the processor to further perform the following: track all dependencies associated with the requested micro service centrally on the single window integrated platform [i.e., installs dependencies on the underlying microservice execution framework (2103) (see figure 22), (page 21, para 0198)].
Regarding claim 17, the non-transitory computer readable medium according to claim 15, wherein the single window integrated platform is configured to receive user input to replicate the same actions in a single click for multiple environments [i.e., orchestration engine 704 receives client requests for cloud exchange platform services, i.e., via API gateway 816 (page 15, para 0148), (see figure 15)].
Regarding claim 18, the non-transitory computer readable medium according to claim 15, wherein the instructions, when executed, causes the processor to further perform the following: retrieve application meta data associated with the requested micro service by utilizing an infrastructure and application reference data API [i.e., one or more parameters to API gateway 403 (page 9, para 0094)].

Allowable Subject Matter
Claims 5 – 7, 12 – 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5; 
the prior art of record, Rangasamy (US 2016/0124742 A1) discloses the method according to claim 1, 
However, Rangasamy do not disclose “receiving a request for a provision identity associated with the micro service; generating a provision API that calls to return the provision identity; and triggering the dynamic workflow based on the provision identity”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 7; 
the prior art of record, Rangasamy (US 2016/0124742 A1) discloses the method according to claim 1, 
However, Rangasamy do not disclose “wherein the products API is utilized for one or more of the following: adding products, updating products, deleting products, getting products, getting trending products, and sorting requested products”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 12; 
the prior art of record, Rangasamy (US 2016/0124742 A1) discloses the system according to claim 8, 
However, Rangasamy do not disclose “wherein the processor is further configured to: receive a request for a provision identity associated with the micro service; generate a provision API that calls to return the provision identity; and trigger the dynamic workflow based on the provision identity”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 14; 
the prior art of record, Rangasamy (US 2016/0124742 A1) discloses the system according to claim 8, 
However, Rangasamy do not disclose “wherein the products API is utilized for one or more of the following: adding products, updating products, deleting products, getting products, getting trending products, and sorting requested products”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 19; 
the prior art of record, Rangasamy (US 2016/0124742 A1) discloses the non-transitory computer readable medium according to claim 15, 
However, Rangasamy do not disclose “wherein the instructions, when executed, causes the processor to further perform the following: receive a request for a provision identity associated with the micro service; generate a provision API that calls to return the provision identity; and trigger the dynamic workflow based on the provision identity”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kulkarni et al., (US 2020/0358876 A1) discloses receiving, at a provisioning application platform processor, a user request for an integration service; accessing, by the provisioning application platform processor, a data storage device containing user identifiers and associated entitlement values for a plurality of tenants of the cloud computing environment; and transmitting at least one entitlement value to a platform resource manager processor to facilitate creation of a plurality of microservices resulting in implementation of the integration service for the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194